DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/21 have been fully considered but they are not persuasive.
On pages 11-15 Applicant explains the instant invention.
On pages 16-17 Applicant argues amendments overcome the prior art due to the lack of a wearable assistive device. 
The Examiner respectfully disagrees and notes the “wearable assistive device” is not actually a part of the claimed invention, and therefore arguments are not persuasive.

Claim Objections
Claims 19-21, 27, and 29 are objected to because of the following informalities:  
Claim 19 is objected to for missing a transitive word at the beginning of “a space between the first…”.
Claim 20 is also objected to for missing transitive words and/or appropriate punctuation. The sentence is a giant run-on sentence.
Claims 21 and 27 are also missing appropriate punctuation and/or transition words.
Claim 29 is objected to for not adding any further limitation to the claim from which it depends (claim 5). If found allowable, claim 29 will be rejected based on 112 4th paragraph.  
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: upper support handle, a space between the first and second extensions increases along the first direction, first and second top grooves, first and second bottom grooves, first wheel, second wheel, third wheel, fourth wheel.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handle” of the upper support, the “upper side” of whatever has the upper side, the user side, the first direction, the second direction, a floor surface, third and fourth sides of the lower housing, the first and second top grooves, the first and second bottom grooves, first extension of the base frame first end, second extension of the base frame second end, first extension of the sub-frame third end, second extension of the sub-frame fourth end, the width of the opening formed in the first U-shape of the base frame, width of the opening formed in the second U-shaped of the sub-frame, and both of these widths “increasing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming “an adaptive assistive and/or rehabilitation device” which comprises an upper support and a lower support with frames. It appears 
Further, the claim is unclear for referring to “the upper side” with improper antecedent basis. It is unclear what has the “upper side”. 
Further, the claim is unclear for claiming “an upper support configured to support a wearable assistive device on a user side” since it is unclear whether or not the upper support or the wearable assistive device is on the user side.  It is also unclear what a “user side” is. It might have something to do with an actual body part of a user of either the adaptive assistive and/or rehab device (or of the wearable assistive device), or might simply define one side of the upper support (or wearable assistive device) as having a user “side”. 
Further, the claim is unclear for claiming “a base frame extending in the user side and a sub-frame extending in an assistive side opposite to the user side”. First, since the “user side” is unclear this part of the claim is only muddied, and reference to an “assistant side” is even further unclear. It is unclear what an “assistant” or “assistant side” is, particularly in the context of this invention. Further, it is unclear what it means for the base frame to extend in the user side (e.g. does it go inside of the user side?), and what it means for the sub-frame to extend in the assistant side. Further, it is unclear what it means for the sub-frame to extend in the “assistant side opposite to the user side” since it is unclear whether the sub-frame is extending opposite the user side, the assistant side is opposite the user side, and/or whether the lower support itself is what extends in the assistant side opposite the user side (as compared to the sub-frame).

Claim 2 is indefinite for claiming the “base frame has a U-shape that opens in the user side”. It is unclear whether the U-shape or the base frame “opens in the user side”. This phrase is further unclear since it is unclear what it means for a frame or a shape to “open” in a side of a “user” (see 112 rejection to claim 1 above where reference to the “user side” is also ambiguous). 
The claim is further unclear for claiming the sub-frame “opens in the assistant side” for the same reasons as above.
Claim 3 is indefinite for claiming “a lower housing” is provided “in the lower support” since it is unclear whether this means the lower support is somehow hollow and there is a housing located therein, or some other explanation. 
Further, the claim is unclear for claiming lower housing is coupled to the base frame and sub-frame, when claims 1-2, from which this claim depends, has indicated that the lower support includes the base frame and sub-frame. It is unclear how the lower housing is both provided inside of the lower support (which includes the base frame and sub-frame), and also is coupled to the base frame and sub-frame (which the lower support comprises). The construction of the claimed invention is entirely unclear.
Further, the claim is unclear for claiming the base frame and sub-frame extend downwards towards “a floor surface” when it is unclear whether this floor surface is a part of the claimed device or not. The claim appears to be worded as if the floor surface is a part of the device, but clarification is required. 
Claim 4 is indefinite for claiming there is a wheel at “each of first and second ends of the base frame and the sub-frame” making it unclear how many wheels there 
There is further improper antecedent basis for “the wheel coupled to the sub-frame” and “the wheel coupled to the base frame”. 
Further, since it is unclear how many wheels there are, it is unclear if there is only one wheel coupled to the base frame and one wheel coupled to the sub-frame, and unclear which wheels (the wheels at the first end or the second end) are actually being referenced here. 
Claim 5 is indefinite for further muddying the understanding of the construction of the claimed device, since claim 3 has claimed that the lower housing is located inside of the lower support, and the lower support is coupled to the base frame and sub-frame, and now the claim appears to further indicate the base frame and sub-frame are additionally coupled to both an outer shell and an inner shell. The construction of the claimed device cannot be imagined, and the drawings do not help to elucidate. 
Further, the claim is unclear for claiming the balance weight is “configured to lower a center of gravity” but it is unclear what has this “center of gravity”. 
Claim 19 is indefinite for claiming the assistive device further comprises “a space between the first and second extensions increases along the first direction”. First, it is unclear how a device comprises a space. Second, the grammar/placement of the phrase is unclear, and third it is unclear what it means for a space to “increases along the first direction”. It is possible that some dimension of the space changes (i.e. a space 
Further, the claim states that the first and second extensions of the subframe “extend a smaller distance” but this is unclear, since claim 1, from which this depends, has indicated that the subframe extends in a completely different direction from the base frame. It is unclear how they are extending a smaller “distance” when they aren’t (as the Examiner best understands) even extending in the same direction. It is unclear whether this is simply reiterating that the directions the base and sub-frames extend are different (i.e. one extends farther in the first direction than the other), or whether this means something else.
Claim 20 is objected to for having improper antecedent basis for “a third side of the lower housing” and “a fourth side of the lower housing”. 
Claim 21 is indefinite for referring to the frames being spaced from “a floor surface” but it is unclear whether the floor surface is a surface of the adaptive assistive and/or rehabilitation device of the claims, or whether this is not a part of the claims. 
Claim 22 is indefinite for referring to “the center point of the base frame” and “the center point of the sub-frame” since it is unclear how these relate (if at all) to the previously claimed first and second center points of the base frame and the sub-frame, respectively”. 
Claim 23 is indefinite for claiming the first extension of the sub-frame is coupled to “the third side of the lower housing” and the second extension of the sub-frame is coupled to “the fourth side of the lower housing”, when the lower housing is not defined as having “sides”. 

Claim 26 is indefinite for claiming the device further comprises “a drive assembly” for supporting the upper support and raising/lowering the upper support, but there is no actual physical nexus between the drive assembly and other parts of the claimed invention. 
Remaining claim are indefinite for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “drive assembly…configured to raise and lower the upper support” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102

Claim(s) 1-3, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howle (US 6311708 B1).
Regarding claim 1 Howle discloses an adaptive or rehabilitation device comprising:
an upper support configured to support a wearable assistive device when the wearable assistive device is provided on a user side of the upper side, the user side being a side configured to face a user during use (Annotated Figure 4; the Examiner notes the italicized portions of the claims are recited as “intended uses” or “functional limitations” of the parts of the claimed device. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). Accordingly, since the Examiner understands that the upper support is capable of supporting a “wearable assist device on a user side”, it meets the language of the claims.); and 
a lower support (Annotated Figure 4) coupled to a lower side of the upper support to move and support the upper support (this is stated as an  wherein the lower support includes:
	a lower housing (Annotated Figure 4)	
 a base frame (Annotated Figure 4) extending from the lower housing in a first direction (e.g. the base frame extends in the downward direction) and 
a sub-frame (Annotated Figure 4) extending from the lower housing in a second direction opposite to the first direction, the first direction being a direction from the lower housing toward the user during use (e.g. the sub-frame extends in an upward direction). 

    PNG
    media_image1.png
    462
    573
    media_image1.png
    Greyscale

claim 2 Howle discloses the device of claim 1 substantially as is claimed,
wherein Howle further discloses the base frame has a first U-shape to have a first end, a second end, and a curve therebetween (Annotated Figure 4), wherein the first and second ends of the first U-shape extend in the first direction (Annotated Figure 4), and
the sub-frame has a second U-shape to have a first end, a second end, and a curve therebetween (Annotated Figure 4), wherein the second U-shape is smaller than the first U-shape (Annotated Figure 4 shows the U-shape of the legs extending less far in the second U-shape than the first U-shape), and the first and second ends of the second U-shape extend in the second direction (Annotated Figure 4).
Regarding claim 3 Howle discloses the device of claim 2 substantially as is claimed,
wherein Howle further discloses wherein the base frame and sub-frame are inclined downward from the lower housing toward a floor surface on which the device is provided (Annotated Figure 4 shows the frames both extending at an angle which is not horizontal and is accordingly understood to be an extension “downward towards a floor surface”), 
wherein a center of the base frame is coupled to the lower housing at a position higher than a position where the sub-frame is coupled to the lower housing (Annotated Figure 4 shows the base frame coupled at a location in 
Regarding claim 26 Howle discloses the device of claim 1 substantially as is claimed,
wherein Howle further discloses a drive assembly to support the upper support, and being configured to raise and lower the upper support (Figure 1 item 10; Column 2 lines 18-20).

Claim(s) 1-2, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmer (US 6607202 B1).
Regarding claim 1 Palmer discloses an adaptive or rehabilitation device comprising:
an upper support configured to support a wearable assistive device when the wearable assistive device is provided on a user side of the upper side, the user side being a side configured to face a user during use (Annotated Figure 15; the Examiner notes the italicized portions of the claims are recited as “intended uses” or “functional limitations” of the parts of the claimed device. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). capable of supporting a “wearable assist device on a user side”, it meets the language of the claims.); and 
a lower support (Annotated Figure 15) coupled to a lower side of the upper support to move and support the upper support (this is stated as an “intended use” of the lower support, which the wheels of the lower support are capable of performing), wherein the lower support includes:
	a lower housing (Annotated Figure 15)	
 a base frame (Annotated Figure 15) extending from the lower housing in a first direction (Annotated Figure 15) and 
a sub-frame (Annotated Figure 15) extending from the lower housing in a second direction opposite to the first direction, the first direction being a direction from the lower housing toward the user during use (Annotated Figure 15). 

    PNG
    media_image2.png
    870
    700
    media_image2.png
    Greyscale

Regarding claim 2 Palmer discloses the device of claim 1 substantially as is claimed,

the sub-frame has a second U-shape to have a first end, a second end, and a curve therebetween (Annotated Figure 15), wherein the second U-shape is smaller than the first U-shape (Annotated Figure 15), and the first and second ends of the second U-shape extend in the second direction (Annotated Figure 15; the Examiner notes the second U-shape ends extend both downward as well as in the second direction).
Regarding claim 26 Palmer discloses the device of claim 1 substantially as is claimed,
wherein Palmer further discloses a drive assembly to support the upper support, and being configured to raise and lower the upper support (Column 5 lines 6-8).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howle as is applied above.
Regarding claim 5 Howle discloses the device of claim 3 substantially as is claimed,

an outer shell through which the base frame and sub-frame are inserted, and an inner shell provided inside of the outer shell to which the base frame and sub-frame are coupled (the Examiner notes that the lower housing (Annotated Figure 4) can be understood to be constructed of two parts, both an inner and outer shell. The applicant is advised that it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, constructing the housing in an inner and an outer part is understood obvious to the person of ordinary skill in the art), and 
a balance weight provided inside of the outer shell and arranged below the inner shell to add weight to the lower support (the Examiner notes that any of the fasteners (e.g. item 38) which is present in the lower housing can be considered to be a “balance weight” since even the weight of a screw or fastener is “adding weight to the lower support”.),
the balance weight having a predetermined weight configured to lower a center of gravity (as is best understood, a weight is capable of lowering a center of gravity of some object).
Regarding claim 28 Howle teaches the device of claim 5 substantially as is claimed,
wherein Howle further discloses the inner shell is filled with a material (Annotated Figure 2 shows the inner part of the housing),

However, regarding claim 28 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material inside the housing so that is the same material of the balance weight since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

    PNG
    media_image3.png
    724
    785
    media_image3.png
    Greyscale

Regarding claim 29 Howle teaches the device of claim 5 substantially as is claimed,

Regarding claim 30 Howle teaches the device of claim 29 substantially as is claimed,
wherein Howle further discloses a center of the second U-shape is positioned between a center of the first U-shape and the balance weight (Annotated Figure 15).


Claims 19, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howle as is applied above in view of Daugherty (US 4226413 A).
Regarding claim 19 Howle disclose the device of claim 1 substantially as is claimed,
wherein Howle further discloses the upper support includes a handle (Figure 4 item 42), the base frame has a first extension and a second extension (e.g. legs of the U-shape), the sub-frame has a first extension and a second extension (e.g. the legs of the U-shape), 
wherein the sub-frame extensions extend a smaller distance than the extensions of the base frame (Annotated Figure 4 shows the base frame extensions extending further),
but is silent with regards to the space between the two extensions of the base frame increasing along the first direction.
claim 19 Daugherty teaches an assistive device in which a U-shaped frame has extensions which have increasing space therebetween as they extend towards a user (Figure 1). Howle and Daugherty are involved in the same field of endeavor, namely assistive devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the extensions of Howle so the extensions have a larger space between them at one end such as is taught by Daugherty since such a configuration is well-understood and known in the art for increasing stability of an assistive device, and providing ample room for a user to fit adjacent the device, without risk of being squished by the device.
Regarding claim 21 the Howle Daugherty Combination teaches the device of claim 19 substantially as is claimed,
wherein Howle further discloses the first and second extensions of the base frame for a first U-shape (Annotated Figure 4), and the first and second extensions of the sub-frame form a second U-shape (Annotated Figure 4), 
wherein the first and second center points of the base frame and sub-frame are spaced vertically from a floor surface (Annotated Figure 4), and the first and second U-shapes are inclined toward the floor surface (Annotated Figure 4).
Regarding claim 27 Howle discloses the device of claim 26 substantially as is claimed,
wherein Howle further discloses the base frame and sub-frame each include a U-shape coupled to the lower housing (Annotated Figure 4),

However, regarding claim 27 see the rejection and explanation in the rejection to claim 19 above.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as is applied above in view of Ryan et al. (US 20080302402 A1), hereinafter known as Ryan.
Regarding claim 3 Palmer discloses the device of claim 2 substantially as is claimed,
wherein Palmer further discloses wherein the sub-frame is inclined downward from the lower housing toward a floor surface on which the device is provided (Annotated Figure 15), 
but is silent with regards to the base frame being inclined downward from the housing towards the floor surface,
and the center of the base frame being coupled to the lower housing at a position higher than where the sub-frame is coupled.
However, regarding claim 3 Ryan teaches a support device wherein a base frame inclines downward towards the floor surface (Figure 1a item 1). Palmer and Ryan are involved in the same field of endeavor, namely support devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the incline of the base frame such as is taught by Ryan in order to increase the stability of the frame. 
claim 5 the Palmer Ryan Combination teaches the device of claim 3 substantially as is claimed,
wherein Palmer further teaches the lower housing includes: 
an outer shell through which the base frame and sub-frame are inserted, and an inner shell provided inside of the outer shell to which the base frame and sub-frame are coupled (the Examiner notes that the lower housing (Annotated Figure 15) can be understood to be constructed of two parts, both an inner and outer shell. The applicant is advised that it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, constructing the housing in an inner and an outer part is understood obvious to the person of ordinary skill in the art), and 
a balance weight provided inside of the outer shell and arranged below the inner shell to add weight to the lower support (Annotated Figure 15),
the balance weight having a predetermined weight configured to lower a center of gravity (as is best understood, a weight is capable of lowering a center of gravity of some object).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Ryan as is applied above in view of Battison (US 20080078431 A1).
Regarding claim 4 the Palmer Ryan Combination teaches the device of claim 3 substantially as is claimed,

but is silent with regards to the sub-frame wheel being larger than the base frame wheel.
However, regarding claim 4 Battison teaches an adaptive assistive or rehabilitation device which includes a frame with a front wheel which is larger than the wheel coupled to frame in the rear (Figure 1). Palmer and Battison are involved in the same field of endeavor, namely walking assist devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Palmer Ryan Combination by having the wheels coupled to the sub-frame larger than those coupled to the base frame such as is taught by Battison since the wheels towards the rear of the walking assist device are usually picked when used during ambulation while the front wheels remain in contact with the ground, making the movement of the walking assist device much easier for the user. This is a common design choice in the art.

Claims 19-20, 24, and  27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Daugherty as are applied above.
Regarding claim 19 Palmer disclose the device of claim 1 substantially as is claimed,
wherein Palmer discloses the upper support includes a handle (Figure 15 item 64), the base frame has a first extension and a second extension 
wherein the sub-frame extensions extend a smaller distance than the extensions of the base frame (Annotated Figure 15),
but is silent with regards to the space between the two extensions of the base frame increasing along the first direction.
However, regarding claim 19 Daugherty teaches an assistive device in which a U-shaped frame has extensions which have increasing space therebetween as they extend towards a user (Figure 1). Palmer and Daugherty are involved in the same field of endeavor, namely assistive devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the extensions of Palmer so the extensions have a larger space between them at one end such as is taught by Daugherty since such a configuration is well-understood and known in the art for increasing stability of an assistive device, and providing ample room for a user to fit adjacent the device, without risk of being squished by the device.
Regarding claim 20 the Palmer Daugherty Combination teaches the device of claim 19 substantially as is claimed,
wherein Palmer further discloses the housing has a first side facing the first direction, a second side facing the second direction (Annotated Figure 15), and third and fourth sides (understood to be any other sides (e.g. left and right sides)),

Regarding claim 24 the Palmer Daugherty Combination teaches the device of claim 19 substantially as is claimed,
wherein Palmer further discloses the lower housing connects to both the first and second extensions of the sub-frame and base frame (Annotated Figure 15),
but is silent with regards to the connection means including first and second top grooves, and first and second bottom grooves.
However, regarding claim 24 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Palmer Daugherty Combination by connecting the base and sub-frames extensions to the housing via any mechanism, including via four grooves, as long as the connection mechanism is successful. Simple substitution of one known connection element for another connection element would obtain predictable results (MPEP 2143). 
Regarding claim 27 Palmer discloses the device of claim 26 substantially as is claimed,
wherein Palmer further discloses the base frame and sub-frame each include a U-shape coupled to the lower housing (Annotated Figure 15),
but is silent with regards to the opening of the U-shape increasing away from the housing.
claim 27 see the rejection and explanation in the rejection to claim 19 above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Daugherty as is applied above, further in view of Ryan as is applied above.
Regarding claim 21 the Palmer Daugherty Combination teaches the device of claim 19 substantially as is claimed,
wherein Palmer further discloses the first and second extensions of the base frame for a first U-shape (Annotated Figure 15), and the first and second extensions of the sub-frame form a second U-shape (Annotated Figure 15), 
wherein the first and second center points of the base frame and sub-frame are spaced vertically from a floor surface (Annotated Figure 15), and the second U-shape is inclined toward the floor surface (Annotated Figure 15),
but is silent with regards to the first U-shape being inclined towards the floor surface.
However, regarding claim 21 see the rejection to claim 3 above.
Regarding claims 22-23 the Palmer Daugherty Combination teaches the device of claim 21 substantially as is claimed,
wherein Palmer further discloses the center point of the base frame is coupled to the lower housing, and where the center point of the sub-frame is installed on the lower housing (Annotated Figure 15),
so that the first extension of the sub-frame is coupled to the third side of the housing (Annotated Figure 15, e.g. right side), and the second extension of 
but is silent with regards to the coupling position of the base frame higher than the sub-frame coupling position.
However, regarding claims 22-23 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the connection of the base frame and sub-frame so that the base frame is connected slightly higher than that the of the sub-frame, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Palmer.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Dougherty as is applied above in view of Battison as is applied above.
Regarding claim 25 the Palmer Daugherty Combination teaches the device of claim 19 substantially as is claimed,
wherein Palmer further discloses the first and second extensions of the base frame and sub-frame each have an end, and a wheel is provided on each end (Annotated Figure 15), 
but is silent with regards to which wheels are heavier.
claim 25, Battison teaches a device which includes wheels connected to a sub-frame extension (e.g. front wheels) which are larger than the wheels connected to the base frame (e.g. rear wheels). The Examiner notes that although not disclosed explicitly as heavier than the rear wheels, the front wheels are understood to be obviously heavier than the rear wheels, since they are larger and not disclosed as being made from different materials or constructs. Palmer and Battison are involved in the same field of endeavor, namely walking assist devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Palmer Daugherty Combination by having the wheels coupled to the sub-frame larger (and heavier) than those coupled to the base frame such as is taught by Battison since the wheels towards the rear of the walking assist device are usually picked when used during ambulation while the front wheels remain in contact with the ground, making the movement of the walking assist device much easier for the user. This is a common design choice in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/01/21